Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
 	The Information Disclosure Statement filed 24 November 2021 has been considered.

Election/Restrictions
Claims 1-21, 23, 24, 28, 33, 36 and 38 are allowable. Claims 35 and 37, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on 11 December 2019, is hereby withdrawn and claims 35 and 37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 24 November 2021 overcomes the rejections under 35 USC 112(b).  The closest prior art of record is Clark et al. (WO 2011/040971A9), Faurholm et al. (US Publication No. 2012/0115188) and GenBank Accession No. KWY14141.1 (published 02 February 2016).
Clark et al. describe modified DNA polymerases for improved accuracy in single molecule sequencing.  Mutations can be made to a wild-type phi29 DNA polymerase to provide the modified DNA polymerase.  Among the mutations which can be made to the phi29 polymerase are L253A, E375Y and A484E.  The modified DNA polymerases can also include chimeric polymerases made from a mosaic of different sources.  The chimeric polymerases can be based on a phi29 polymerase in which similar regions of a different DNA polymerase are substituted for the corresponding region of the phi29 polymerase.  The modified DNA polymerases may also include a purification tag or a biotinylation coupling group, and the modified polymerase may be immobilized on a surface.  Clark et al. do not describe formation of chimeric DNA polymerase by interchanging “domains” per se, or the use of domains from a DNA polymerase from Enterococcus faecium.
Faurholm et al. describe chimeric DNA polymerases.  Formation of the chimeric DNA polymerase is due to swapping of one or more domains from one DNA polymerase to another.  Domains of DNA polymerase which can be exchanged include N-terminal domains, exonuclease domains, palm fingers, and/or thumb domains.
Enterococcus faecium.  The GenBank DNA polymerase has 99% sequence identity with the E. faecium DNA polymerase having SEQ ID NO: 5 of the present application.
None of the prior art of record teaches or suggests forming a chimeric DNA polymerase of a majority sequence of any one of SEQ ID NOS: 1-4, 6-17 or 19 by substituting the particular domains of a) amino acids 445-449 from SEQ ID NO: 5 in place of amino acids corresponding to amino acids 429-433 in SEQ ID NO: 1; b) amino acids 271-375 from SEQ ID NO: 5 in place of amino acids corresponding to amino acids 260-359 in SEQ ID NO: 1; and/or c) amino acids 72-89 from SEQ ID NO: 5 in place of amino acids corresponding to amino acids 75-91 in SEQ ID NO: 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 22, 25-27, 29-32, 34 and 39-45 have been cancelled.  Claims 1-21, 23, 24, 28, 33, 36 and 38 are directed to an allowable product.  Claims 35 and 37 incorporate all the limitations of at least one allowable product claim and have been rejoined and considered.  Claims 1-21, 23, 24, 28, 33 and 35-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652